      Case 4:21-cv-00022-DPM Document 18 Filed 06/09/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

LATAVIOUS JOHNSON                                          PETITIONER

v.                       No. 4:21-cv-22-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                          RESPONDENT

                                ORDER
     Johnson's motion to file an amended habeas petition, Doc. 15, is
partly granted as modified for good cause and partly denied. In light
of COVID-19 pandemic restrictions, Johnson may move to amend his
habeas petition by 19 November 2021.   FED. R.   CIV. P. 7(b); LOCAL RULE
5.S(e). He must, of course, submit his proposed amended petition for
consideration with his motion. This case is stayed and administratively
terminated.
     So Ordered.




                                       D .P. Marshall (r.
                                       United States District Judge
